UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                          S4 19 Cr. 144 (AKH)
          v.

VICTOR MONES CORO,

                      Defendant.




               LETTERS OF SUPPORT FOR VICTOR MONES CORO




                                          CHRISTINE H. CHUNG PLLC
                                          Christine H. Chung
                                          14 Murray Street, #236
                                          New York, New York 10007
                                          (917) 685-0423

                                          PERRY GUHA LLP
                                          Samidh Guha
                                          George M. Barchini
                                          35 East 62nd Street
                                          New York, New York 10065
                                          (917) 674-5383

                                          Attorneys for Victor Mones Coro
